Citation Nr: 1223645	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  98-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a pulmonary embolism, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical treatment, hospitalization, and inpatient treatment in June and July 2000.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a pulmonary embolism, claimed as due to VA surgical treatment, hospitalization, and inpatient treatment in June and July 2000 ("1151 claim").

A Travel Board hearing was held at the RO in June 2005 before a Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  

In January 2006, the Board denied, in pertinent part, the Veteran's 1151 claim.  Both the Veteran, through his attorney, and VA's Office of General Counsel, filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in December 2007.  The Court granted the Joint Motion in a January 2008 Order, vacating and remanding that part of the Board's January 2006 decision which had denied the Veteran's 1151 claim.

After the Veterans Law Judge who held the June 2005 Board hearing retired, the Veteran was provided the opportunity to request a new Board hearing before a different Veterans Law Judge in February 2009 correspondence.  Neither he nor his attorney responded.

In April 2009 and in July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to a disability rating greater than 30 percent for depressive disorder, entitlement to a disability rating greater than 40 percent for a right shoulder disability, including on an extraschedular basis, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's attorney submitted a letter in May 2012 directly to the Board in which she requested that the Board take action on these claims.  The Board notes in this regard that higher ratings were assigned for the Veteran's service-connected depressive disorder and right shoulder disability in a September 2010 rating decision.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  See also Grantham v. Brown, 114 F .3d 1156 (1997).  Because none of the claims discussed in the May 2012 correspondence from the Veteran's attorney currently are on appeal, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent evidence shows that the Veteran's residuals of a pulmonary embolism were not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of a pulmonary embolism, claimed as a result of VA surgical treatment, hospitalization, and inpatient treatment in June and July 2000, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2001, July 2003, and in June 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his 1151 claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence demonstrating that his residuals of a pulmonary embolism were the result of negligent VA surgical treatment, hospitalization, and inpatient treatment in June and July 2000 and noted other types of evidence the Veteran could submit in support of this claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting the Veteran's 1151 claim.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the July 2001 VCAA notice letter was issued prior to the April 2002 rating decision which denied the Veteran's 1151 claim; thus, this notice was timely.  The Board acknowledges that the Veteran was not provided with Dingess notice in this case.  The Board notes in this regard that Dingess notice relates to the elements for establishing service connection.  See Dingess, 19 Vet. App. at 473.  Because this appeal involves an 1151 claim, and because the Veteran's 1151 claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  Id.  Thus, the Board finds that any failure to provide the Veteran with Dingess notice constitutes harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's complete Social Security Administration (SSA) also have been obtained and associated with the claims file.

The Veteran's attorney contended in May 2012 correspondence sent to the Board that there were additional "handwritten" records from the VA Medical Center in West Palm Beach, Florida ("VAMC West Palm Beach") that had not been obtained and associated with the claims file.  The Board notes in this regard that, in its most recent remand in July 2010, the RO/AMC was requested to attempt to obtain "both handwritten records and computerized records" from VAMC West Palm Beach.  See Board remand dated July 9, 2010, at pp. 39-40 (emphasis in original).  In letters sent to VAMC West Palm Beach in August, October, and November 2010, and in June 2011, the RO requested all of the Veteran's VA outpatient treatment records, to include any handwritten records.  VAMC West Palm Beach provided all of the Veteran's treatment records which were in its possession later in June 2011.  Because all of the Veteran's available VA treatment records from VAMC West Palm Beach have been obtained and associated with the claims file, the Board finds that there has been substantial compliance with its July 2010 remand directives (as noted in the Introduction).  See Stegall, 11 Vet. App. at 268; see also Dyment, 13 Vet. App. at 141, aff'd sub nom., Dyment v. Principi, 287 F.3d at 1377.  The Board also finds that a remand is not required to attempt to obtain additional records from VAMC West Palm Beach when there is no objective evidence - other than the May 2012 assertions of the Veteran's attorney (which are not supported by a review of the record) - that additional records exist which need to be obtained.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ who conducted the June 2005 hearing noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a pulmonary embolism following VA treatment in June 2000.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans, his then-service representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about what he had experienced during and after VA treatment in June and July 2000 which supported his 1151 claim. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated that VA negligence following surgery in June 2000 had caused him to experience residuals of a pulmonary embolism, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  And, as noted in the Introduction, after the VLJ who conducted the June 2005 Board hearing retired, the Veteran was provided the opportunity to request a new Board hearing before a different VLJ in February 2009 correspondence from the RO but neither he nor his attorney responded.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which addressed the contended causal relationship between VA treatment in June and July 2000 and the residuals of a pulmonary embolism which allegedly resulted from such treatment.  His attorney has asserted in various communications with VA that the Veteran has not been provided with an adequate VA examination with respect to the 1151 claim.  The Veteran's attorney alleged in May 2012 correspondence that the VA examiner's opinion obtained in August 2011 concerning the Veteran's 1151 claim was inadequate.  The attorney specifically contended that the August 2011 opinions were provided by a clinician who did not, in fact, examine the Veteran.  This is a misreading of the August 2011 examination report which demonstrates that, in fact, the Veteran was not called for examination at that time.  Instead, pursuant to the Board's July 2010 remand, the Veteran's claims file was sent to a VA clinician for review and an opinion concerning the 1151 claim.  No actual examination of the Veteran was requested or required by the Board's July 2010 remand.  See Board remand dated July 9, 2010, at pp. 40-41.

In advancing an argument concerning the adequacy of the VA examinations and opinions obtained during the pendency of this appeal, the Veteran, through his attorney, appears to be raising a general challenge to the professional competence of the August 2011 VA clinician who provided the requested opinions on the 1151 claim.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  The Veteran's attorney suggests in her May 2012 correspondence that, because the August 2011 VA opinions were provided by an Advanced Registered Nurse Practitioner (ARNP), rather than a Medical Doctor (MD), these opinions are less than competent for purposes of adjudicating the Veteran's 1151 claim.  The Board observes in this regard that the appellant in Cox raised a similar argument by challenging the adequacy of a medical examination conducted by a VA nurse practitioner and asserted that VA's failure to provide him with an examination conducted by a VA physician violated VA's duty to assist under the VCAA.  See Cox, 20 Vet. App. at 567.  The Court rejected this argument in Cox and held, "We have never required, nor do we intend to do so here, that medical examinations under section 5103A only be conducted by physicians."  Id. at 568 (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence) and Williams v. Brown, 4. Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence)).  The Court also held in Cox that the appellant's argument that a VA examination conducted by a nurse practitioner was not competent medical evidence "is not supported by" 38 C.F.R. § 3.159(a)(1).  Id. at 569.  With regard to nurse practitioners, the Court noted in Cox that, because of their medical education and training, they "fit[] squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions." Id.  The Court concluded that VA had satisfied the duty to assist under the VCAA in Cox by providing a medical examination conducted by a nurse practitioner.  Id.  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his attorney has raised a specific challenge to the professional medical competence or qualifications of the VA clinician who provided the August 2011 VA opinions.

Recent Federal Circuit precedent also suggests that VA may rely upon the August 2011 VA opinions in adjudicating the Veteran's 1151 claim.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor her attorney has identified or submitted any evidence or argument that the ARNP who provided the August 2011 VA opinions was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the contended etiological relationships between VA treatment provided to the Veteran in June and July 2000 and the residuals of a pulmonary embolism which allegedly resulted from such treatment.  They essentially contend instead that the absence of a VA physician's signature on an examination report renders it inadequate for adjudication purposes.  This argument is not persuasive for the reasons outlined above.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the August 2011 ARNP (or any other VA examiner) prior to relying on this opinion in adjudicating the Veteran's 1151 claim.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

Even assuming for the sake of argument only that it was error to rely on the August 2011 VA opinions because they were not provided by a physician, any alleged error is harmless in this case because there has been no showing or even an allegation that the ARNP who provided the August 2011 opinion was not competent or did not report accurately what she found in her review of the claims file.  The Board also finds that the August 2011 VA opinion is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding his VA surgical treatment, hospitalization, and inpatient treatment in June and July 2000 and the residuals of a pulmonary embolism which allegedly resulted from this treatment.  See 38 C.F.R. § 4.2 (2011).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's 1151 with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis, 6 Vet. App. at 430.

The evidence of record includes VA and private medical records, including all of the available treatment records concerning the Veteran's surgery and hospitalization at a VA Medical Center in June 2000, additional VA treatment records dated in July 2000, and a VA clinician's opinion dated in August 2011 which addresses the contended causal relationship between the Veteran's VA hospitalization in June 2000 and the residuals of a pulmonary embolism which allegedly resulted from this treatment.  After review of this opinion, the Board finds that it provides competent, non-speculative evidence regarding the claimed etiology of the Veteran's residuals of a pulmonary embolism experienced following his June 2000 surgery and hospitalization and subsequent inpatient treatment in July 2000.  Thus, the Board finds that an examination is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

38 U.S.C.A. § 1151 Claim

The Veteran contends that he is entitled to additional compensation under 38 U.S.C.A. § 1151 for residuals of a pulmonary embolism, claimed as due to VA lack of proper care/negligence in providing surgical treatment, hospitalization, and inpatient treatment in June and July 2000.  The Veteran specifically contends that VA lack of proper care/negligence caused him to experience residuals of a pulmonary embolism after being hospitalized at a VA Medical Center in June 2000.  He contends that, but for VA lack of proper care/negligence while he was hospitalized at a VA Medical Center in June 2000, he would not have experienced residuals of a pulmonary embolism.  He also contends that, but for VA lack of proper care/negligence in providing inpatient treatment in July 2000 following surgery, he also would not have experienced residuals of a pulmonary embolism.

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2010)). In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a pulmonary embolism, claimed as due to VA lack of proper care/negligence in providing surgical treatment, hospitalization, and inpatient treatment in June and July 2000.  The Veteran has contended that VA negligence in providing him surgical treatment, hospitalization, and inpatient treatment in June and July 2000 for bilateral quadriceps tendon repair resulted in residuals of a pulmonary embolism.  A review of the Veteran's claims file shows that, on VA outpatient treatment on June 13, 2000, the Veteran complained of severe bilateral knee and thigh pain and an inability to walk due to instability since he had fallen backwards on the previous Saturday night while playing with sons and both "knees gave out."  He was using a walker.  He denied any numbness in his legs.  Objective examination showed a full range of motion in the bilateral knees and thighs, a tight quadriceps with possible swelling the left rectus femoris area, no crepitus or deformity, no ecchymosis, an ability to lift both thighs off of the examining table, an ability to dorsi- and plantar flex the lower legs and toes, some difficulty extending the lower left leg forward due to weakness and pain, an ability to transfer to the examining table with moderate difficulty, and pain on palpation of the left rectus femoris and vastus lateralis.  The assessment was rule-out ligament tear of the left patella and muscle strain of the bilateral quadriceps.  

The Veteran was hospitalized at VAMC West Palm Beach beginning on June 22, 2000, for bilateral quadriceps tendon repair.  A history of bilateral quadriceps tendon rupture was noted.  The Veteran completed a signed consent form in which he was advised of the "potential risks and complications" from this surgery.  The VA surgeon performing this surgery also signed the consent form indicating that he had "counseled this patient as to the nature of the proposed procedure, attendant risks and expected results."  A witness co-signed the consent form indicating that she had witnessed the signatures of both the Veteran (or patient) and the counseling physician.  

The VA surgical report dated on June 22, 2000, for the Veteran's status-post bilateral quadriceps repair indicates that the Veteran fell in mid-June 2000 and ruptured both of his quadriceps tendons.  He presented to VAMC West Palm Beach "over a week after the injury" and was advised that "his condition would require surgical intervention.  Preoperative surgical consent was obtained."  He was in satisfactory and stable condition following surgery.  It was noted that the Veteran subsequently was transferred to the nursing home (or extended care) facility associated with VAMC West Palm Beach "due to his significant limitations being non-weight bearing on his bilateral lower extremities and in immobilizers, at all times."  The admission diagnosis was bilateral quadriceps tendon ruptures.  The discharge diagnosis was status-post bilateral quadriceps tendon repair.

An admission history and physical examination completed at VAMC West Palm Beach on June 23, 2000, indicated that, at the time of the initial injury which prompted surgery to repair both quadriceps tendons, the Veteran's legs "just buckled out from underneath him causing him to fall backwards with his legs underneath him."  This buckling occurred twice on June 15, 2000, "and he noted increasing weakness of both lower ext[remities] with severe pain and swelling."  It also was noted that, following surgery, the Veteran had been transferred to the nursing home care unit (NHCU) "for continued care - bedrest with nonweight bearing [for] 3 weeks."  Physical examination of the Veteran's extremities showed no edema, immobilizers in place bilaterally, and legs dressed with ACE bandages.  The assessment was status-post surgical repair of quadriceps tendons bilaterally.  It was noted that the Veteran was going to be an inpatient "for at least 3 weeks as per bed rest."  It also was noted that, when the Veteran was stable medically and cleared by the surgery service, he would be discharged home.

On orthopedic clinic follow-up on June 28, 2000, while the Veteran was hospitalized at VAMC West Palm Beach, it was noted that the Veteran was status-post bilateral quadriceps tendon repair and was doing well and staying in extended care.  The Veteran was non-weight bearing and in immobilizers bilaterally in the lower extremities.  Objective examination of the bilateral knees showed clean and dry incisions, intact margins with staples, and no erythema or drainage.  The assessment was bilateral quadriceps tendon repair.  That same day, an Extended Care Consult note indicates that the Veteran had been admitted on June 23, 2000, to the nursing home care unit for 6 weeks of rehabilitation.

The Veteran was readmitted to VAMC West Palm Beach from the nursing home care unit on July 5, 2000, for treatment of a pulmonary embolism.  A venogram on July 5, 2000, was negative, and a Greenfield filter was inserted successfully in to the right common femoral vein.  A lung scan completed on July 5, 2000, showed multiple segmental and sub-segmental perfusion defects throughout the right and left lungs "compatible with [a] high probability for pulmonary embolism."  While hospitalized, a pharmacy note dated on July 11, 2000, indicated that the Veteran had been started on a heparin drip and warfarin therapy.  It also was noted that the Veteran's warfarin was "close to steady state."  The assessment included pulmonary embolism.  On July 13, 2000, it was noted that the Veteran had been on intravenous heparin since his admission on July 5, 2000, and had been started on Coumadin as well.  It was noted that the Veteran's international normalized ratio (INR) (for coagulant monitoring) was therapeutic.  The assessment included pulmonary embolism and status-post bilateral quadriceps repair.

A VA hospital discharge summary completed on July 14, 2000, showed that, while hospitalized, the Veteran had become "diaphoretic while straining to have a bowel movement.  He attempted to valsalva again this morning and developed dyspnea, abdominal pain, nausea, and diaphoresis before passing out."  Physical examination showed pupils equal, round, and reactive to light and accommodation, and no edema in the extremities.  A computerized tomography (CT) scan of the brain was negative for acute intracerebral hemorrhage or infarction.  The Veteran's vein scan was noted.  The principal diagnosis was pulmonary embolism.  The Veteran was transferred back to the nursing home care unit associated with VAMC West Palm Beach after his condition stabilized.  In an addendum to this treatment note completed by VAMC West Palm Beach extended care clinic staff, it was noted that the Veteran's quadriceps tendon repair had been "complicated by pulmonary embolism."  Physical examination showed no edema in the extremities, immobilizers in place bilaterally, and legs dressed with ACE bandages.  It also was noted that the Veteran "continued in active physical therapy and progressed well in rehab[ilitation] and was ambulating using bilateral knee braces."  His knee range of motion improved "and quadriceps strength was improving."  The Veteran was discharged home in September 2000.

On VA outpatient treatment in October 2000, it was noted that the Veteran was being seen in follow-up after his recent hospitalization.  He was participating in physical therapy 3 times a week and wearing bilateral knee braces.  His condition was improving slowly.  Objective examination showed no clubbing, swelling, or cyanosis, decreased strength in the bilateral legs, slightly worse on the left, full flexion and extension, and wearing bilateral knee braces.  The assessment included status-post bilateral quadriceps tendon repair with bilateral pulmonary emboli.

The Veteran's SSA records, which were date-stamped as received by the RO in December 2000, consist of duplicate copies of his VA treatment records.  These records show that the Veteran was awarded SSA disability benefits for carpal tunnel syndrome and affective disorder.

The Veteran contended in statements on a February 2002 letter to VA that he had been prescribed the wrong medication to treat his pulmonary embolism by VA.

In a February 2009 letter, the Veteran's attorney contended that the Veteran had not been informed of risks of his bilateral quadriceps tendon repair surgery.  

On VA respiratory examination in October 2009, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's hospitalization for bilateral quadriceps tendon repair and subsequent pulmonary embolism was noted.  The Veteran denied any side effects and reported a fair response to treatment with a decrease in the number and severity of acute attacks.  A history of occasional chest pain at rest and on exertion was reported.  The Veteran denied all other relevant medical history.  Physical examination showed normal heart sounds, no venous congestion or edema, no abnormal respiratory findings, normal diaphragm excursion and chest expansion, no chest wall scarring or deformity, no pulmonary restrictive disease, no asthma, no signs of significant weight loss or malnutrition, and no evidence of pulmonary hypertension.  Pulmonary function testing showed a moderately restrictive ventilatory defect.  The VA examiner opined that it was less likely than not that the Veteran's pulmonary embolism was caused by or the result of VA negligence.  The examiner's rationale was that pulmonary embolism "is known to occur after a period of immobilization or after post orthopedic surgical procedures."  This examiner stated that, even with anticoagulation therapy to prevent pulmonary embolism, "there is a risk of development of pulmonary embolism."  He stated further that the Veteran's pulmonary embolism "was a complication after the knee surgery.  It was identified, diagnosed, and treated immediately during the acute phase and [the Veteran] continued to get treated accordingly till the present time."  The diagnosis included pulmonary embolism on chronic anticoagulation.

In a November 2010 statement, the Veteran contended that, following his bilateral quadriceps tendon repair surgery, heparin had been administered intravenously in his arm and stomach.  He questioned "whether or not the Heparin was administered properly."  

In her August 2011 opinions, the VA clinician stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  She noted Veteran's bilateral quadriceps tendon repair surgery.  She also noted that the Veteran "questions whether or not the heparin was given properly."  The Veteran "also admits that he refused to take heparin [subcutaneously] in his stomach a couple of times because he complained of feeling ill and having knots in his stomach after the shots."  The Veteran's post-surgical pulmonary embolism further was noted.  First, this clinician opined that it was less likely than not the Veteran's pulmonary embolism was caused by or otherwise related to his VA treatment in June 2000.  The rationale for this opinion was that proper deep vein thrombosis (DVT) protocols "were instituted pre-operatively, inter-operatively, and post-operatively" with subcutaneous injections of Enoxaparin and heparin.  The use of these drugs post-operatively "helps decrease the incidence of" DVT/pulmonary embolism "although these do not prevent DVT from forming completely."  This clinician also noted that DVT and pulmonary embolism were "a significant risk of surgery itself" and were known surgical risks.  Second, this clinician opined that it was at least as likely as not that the Veteran's pulmonary embolism diagnosed in July 2000 was an additional disability not present prior to VA treatment.  The rationale for this opinion was that the Veteran's hospital examinations showed no indication of DVT pre-operatively.  Third, this clinician opined that it was less likely than not that the Veteran's pulmonary embolism results from incorrect administration of anti-coagulant therapy, including as due to the Veteran allegedly being injected in the arms rather than under the skin of the abdomen.  The rationale for this opinion was that a review of the Veteran's medical records indicated that proper DVT protocol was followed and there was no evidence that Enoxaparin and heparin were administered improperly.  The VA clinician emphasized that these drugs "simply lower the risk of developing DVT and pulmonary embolism [but] they do not eliminate the risk entirely."  Fourth, this clinician opined that was at least as likely as not that the Veteran's pulmonary embolism was an event not reasonably foreseeable.  The rationale for this opinion was that "[p]ulmonary embolism is a well-known consequence of surgery, especially lower limb surgeries where the legs are immobilized, as appears to be the case in this Veteran.  That is why DVT protocols are instituted and followed during these situations.  While this Veteran was at high risk for DVT, the development of DVT and subsequent pulmonary embolism can be 'unpredictable.'"  The clinician observed that the specific risks for DVT formation or pulmonary embolism were not mentioned in the Veteran's surgical treatment records.  Fifth, this clinician opined that it was less likely than not that VA "failed to exercise the degree of care that would be expected of a reasonable health care provider."  The rationale for this opinion was that appropriate DVT prophylaxis was prescribed properly "and administered per protocol."  Sixth, this clinician opined that it was less likely than not "that VA furnished June 2000 surgical treatment without advising the Veteran that there were reasonably foreseeable risks."  The rationale was that the medical records showed that "the 'risks of the procedure' were discussed with the Veteran" and he was "reassured by surgeon's explanation" as to those risks.  This clinician noted that surgical consent also was granted by the Veteran.  She stated, "All surgeries of course come with a certain degree of 'unforeseeable risk' which the [Veteran] surely realized."  Seventh, this clinician finally opined that it was less likely than not that VA "furnished June 2000 surgical treatment without advising the Veteran  that there was a reasonably foreseeable risk of a complication[] such as pulmonary embolism."  The rationale again was that "the 'risks of the procedure' were discussed with the Veteran, all of his questions were answered, and his concerns were 'reassured by surgeon's explanation.'"  The clinician again stated that, although the Veteran "was at high risk for DVT, the development of DVT and subsequent pulmonary embolism can be 'unpredictable.'"

The Board acknowledges the assertions that the Veteran incurred residuals of a pulmonary embolism as a result of negligent VA surgical treatment, hospitalization, and inpatient treatment in June and July 2000.  The Board finds that the competent evidence does not indicate that the Veteran's current residuals of a pulmonary embolism were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment, hospitalization, and inpatient treatment or an event not reasonably foreseeable.  The Board acknowledges in this regard that the Veteran's pulmonary embolism was diagnosed in July 2000 while he was undergoing rehabilitation at VAMC West Palm Beach following bilateral quadriceps tendon repair surgery in June 2000.  As the VA clinician determined in August 2011, however, pulmonary embolism was a known surgical risk, particularly for surgery involving the lower limbs where these limbs are immobilized.  The VA clinician noted repeatedly in her August 2011 opinions that the Veteran had been advised of the reasonably foreseeable risks of his June 2000 surgery, including pulmonary embolism, and had been reassured about the complications or risks of surgery by his VA surgeon.  She also noted repeatedly that all appropriate pre-operative, inter-operative, and post-operative protocols for lowering the risk of pulmonary embolism had been followed and anticoagulant therapy had been administered properly to the Veteran.  The VA clinician also opined in August 2011 that VA had not "failed to exercise the degree of care that would be expected of a reasonable health care provider" in treating the Veteran for pulmonary embolism following bilateral quadriceps tendon repair surgery.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which indicates that his residuals of a pulmonary embolism were the result of neglect, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA.  Absent such evidence, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a pulmonary embolism, claimed as due to VA lack of proper care/negligence in providing surgical treatment, hospitalization, and inpatient treatment in June and July 2000, is not warranted.

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  The Veteran is competent to report what he experienced since he was diagnosed as having residuals of a pulmonary embolism in July 2000.  The Board concludes that his lay statements are less than credible in light of the competent medical evidence of record showing no clinical relationship between his current residuals of a pulmonary embolism and his June 2000 surgical treatment and hospitalization at a VA Medical Center.   The Veteran has not shown that he has the expertise required to diagnose residuals of a pulmonary embolism.  Nor is he competent to offer an opinion regarding any causal relationship between his VA treatment in June and July 2000 and residuals of a pulmonary embolism.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no nexus between his VA treatment in June and July 2000 and his current residuals of a pulmonary embolism.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a pulmonary embolism, claimed as due to VA lack of proper care/negligence in providing surgical treatment, hospitalization, and inpatient treatment in June and July 2000, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


